Citation Nr: 0940442	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1955 to 
February 1960.  He died on October [redacted], 2003.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The Veteran died in October 2003 at the age of 67; 
respiratory failure was certified as the immediate cause of 
death and sepsis was listed at the underlying cause of death.  

2.  The appellant is the Veteran's surviving spouse.  

3.  At the time of the Veteran's death, service connection 
was in effect for turberculous adenitis, evaluated with a 
noncompensable rating. 

4.  The Veteran's service-connected tuberculosis, cervical 
lymph nodes, did not affect his respiratory system.

5.  Respiratory disease was not present in service.

6.  The Veteran's service-connected turberculous adenitis did 
not materially and substantially contribute, or combine to 
cause death, or aid or lend assistance to the production of 
death.  


CONCLUSION OF LAW

A service-connected disability did not cause the Veteran's 
death nor did it contribute substantially or materially to 
cause the Veteran's death; service connection for the cause 
of the Veteran's death is not warranted.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1131, 1310, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that that the Veteran's death was due 
to his service-connected tuberculosis.  At the time of his 
death the Veteran was service-connected for tuberculosis of 
the cervical lymph nodes, evaluated with a noncompensable 
rating.  

The death certificate confirms that the Veteran died in 
October 2003.  The immediate cause of death was listed as 
respiratory failure and the underlying cause of death was 
listed as sepsis.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The Veteran was not service-connected for a lung condition at 
the time of his death.  There is also no probative medical 
evidence of record which indicates that the Veteran's 
service-connected tuberculous adenitis was the underlying 
cause of death or etiologically related thereto.  Based on 
the medical evidence of record, the Board finds that a 
service-connected disability was not the principal cause of 
death.  38 C.F.R. § 3.312(b).  Even so, cause of death can be 
established if a service-connected disability was a 
contributory cause of death.  See 38 C.F.R. § 3.312(c). 

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c). 

An appellant may also satisfy the requirements of § 3.312 if 
the evidence shows that the Veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of death.  Service connection will be 
granted if it is shown that the Veteran suffers from a 
disability contracted in the line of duty while in active 
military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic 
diseases, to include malignant tumors, may be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service, or is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. §§ 3.303(d), 3.310(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the time of his entrance onto active duty in November 
1955, the Veteran's lungs were normal; he offered no 
complaints and the physical examination was within normal 
limits, to include a negative chest x-ray.  In June 1959, he 
was seen with complaints of a sore throat and cough.  There 
was adenopathy in the cervical lymph nodes.  However, a chest 
x-ray was negative.  In October 1959, at the time of his 
separation examination, he was found to have several firm, 
nontender lymph nodes.  The examination of the lungs was 
within normal limits.  He was referred to a Physical 
Evaluation  Board with a diagnosis of tuberculosis, cervical 
lymph nodes.

Post-service medical records dated in March 1960 show that 
the Veteran was treated for tuberculosis of the cervical 
lymph nodes.  An x-ray of the chest was normal.  Upon 
examination, the physician found the Veteran was asymptomatic 
and afebrile.  ENT consultation found no abnormalities.  

VA medical records show no complaints of, treatment for, or a 
diagnosis of any lung disorder.  Also included was a February 
1981 x-ray that showed the Veteran's chest was clear.  

Private medical records dating from February 2002 to June 
2003 contain no complaints of, treatment for, or a diagnosis 
of any lung disorder.  A note dated in September 2002 showed 
that the Veteran had normal breath sounds.  

Terminal hospital reports dated in October 2003 showed that 
the Veteran was admitted after increasing shortness of 
breath.  The physician noted that the Veteran had a history 
of sepsis, prostatitis, and quadriparesis as a result of 
complications from neck surgery.  

A September 2004 inquiry of the Veteran's treating physician 
asked whether the Veteran's death from respiratory failure 
and sepsis was as likely as not caused by his service-
connected tuberculosis.  The treating physician noted that if 
tuberculosis caused destruction of lung tissue that such 
destruction would make a person more succeptible to 
respiratory failure should any lung infection occur.

While the Board has considered the above contention, it is 
not supported by the evidence of record.  The September 2004 
note from the Veteran's treating physician referred to 
tuberculosis of the lungs.  At the time of death, the Veteran 
was service-connected for tuberculous adenitis (scrofula).  
Scrofula, or tuberculous lymphadenitis, is defined as 
tuberculosis of lymph nodes, usually cervical ones.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 1098 
(31st ed., 2007).  The record contains no competent medical 
evidence diagnosing the Veteran with tuberculosis of the 
lungs.  

The Board recognizes that the appellant believes her 
husband's death is related to his service-connected 
disabilities.  As a layperson, however, she is not qualified 
to offer a medical opinion as complex as cause of death.  
Recently, the Federal Circuit issued Davidson v. Shinseki, 
___ F. 3d ___ (Fed. Cir. Sept 14, 2009), which stated that 38 
U.S.C. § 1154(a) requires that the VA give due consideration 
to all pertinent medical and lay evidence in evaluating a 
claim for disability.  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not 
simply disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the appellant in 
reporting her belief that the Veteran's tuberculous adenitis 
caused the Veteran's respiratory failure.  The Board also 
believes that the appellant is sincere in expressing her 
opinion with respect to the cause of the Veteran's death.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this 
situation, the appellant has not claimed that she has medical 
training that would permit her to make a diagnosis concerning 
the Veteran's cause of death.  The only expert opinion 
provided was based on the assumption that, if the Veteran's 
tuberculosis had damaged his lungs, it could have contributed 
to his death.  However, as noted above, there is no 
indication that the Veteran's service-connected tuberculosis 
affected his lungs at all (rather, it had been confined to 
his cervical lymph nodes).  The service medical records and 
all post-service treatment records show absolutely no lung 
involvement (normal examinations and negative chest x-rays).  
Therefore, it cannot be found that any respiratory disorder 
related to service or to a service-connected disorder 
contributed to the Veteran's death.  Accordingly, service 
connection for cause of death must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In a letter dated in December 2003 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  While the letter did not fully satisfy 
the duty to notify provisions regarding DIC benefits as it 
did not inform her of the disabilities that were service 
connected or provide an explanation of how to substantiate a 
DIC claim based on a condition not yet service connected, the 
presumption of prejudice has been rebutted.  

The appellant was informed in the rating decision and the 
statement of the case of the lack of evidence showing that a 
service-connected condition caused or materially contributed 
to death.  She was also provided in the April 2005 statement 
of the case (SOC) with an explanation that there was no 
documentation showing a link between the cause of death and 
the Veteran's service or service-connected disability.  The 
appellant has specifically argued that the Veteran's 
tuberculosis was either a significant cause of death or 
contributed to cause his death.  Based on the arguments the 
appellant has made to VA concerning the claim, it is clear 
that she has actual knowledge of what is required to 
substantiate the claim.  In addition, based on the notices 
provided by the RO to the appellant including the rating 
decision and the SOC, she is reasonably expected to 
understand the types of evidence that would support her claim 
for service connection.  Accordingly, any presumption of 
prejudice with respect to the notice provided is rebutted.  
Although the appellant was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the appellant.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The Board has considered whether a VA medical 
opinion is necessary but has determined that it is not as 
there is no indication that a service-connected disability 
may have caused or contributed to cause death.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for cause of death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


